 



Exhibit 10.3

U.S. BANCORP
1998 EXECUTIVE STOCK INCENTIVE PLAN
(ADOPTED ORIGINALLY IN DECEMBER 1996
AND AS AMENDED THROUGH DECEMBER 1998)

     1.     Name and Purpose. This Plan was adopted originally by Star Banc
Corporation in December 1996, adopted and amended through December 1998 by its
successor, Firstar Corporation, and assumed by U.S. Bancorp (the “Corporation”)
as of February 27, 2001 and shall be known hereafter as the U.S. Bancorp 1998
Executive Stock Incentive Plan (the “Plan”). The purpose of the Plan is to
advance the interests of the Corporation by providing material incentive for the
continued services of directors, advisory directors and key employees and by
attracting able individuals to serve as directors and advisory directors of the
Corporation and by attracting able personnel to employment with the Corporation
and its Subsidiaries. The term “Subsidiary” as used herein means a subsidiary
corporation of the Corporation as the term is defined in Section 424(f) of the
Internal Revenue Code of 1986 as amended (the “Code”).

     2.     1986 and 1991 Stock Incentive Plans. The 1986 Stock Incentive Plan
(the 1986 Plan) and the 1991 Stock Incentive Plan (the 1991 Plan) adopted by the
Corporation’s successor, Star Banc Corporation, are hereby amended and restated
in their entirety so that their terms and conditions match exactly as the terms
and conditions of this Plan, with the exception that the number of shares
authorized under each such Plan and the termination date of each such Plan,
shall remain unchanged. Grants of remaining authorized shares under the 1986
Plan and the 1991 Plan, and administration of awards made under those Plans,
shall be governed by the terms and conditions set forth therein. In the event of
a conflict between the terms and conditions of the 1986 and 1991 Plans, and
those set forth herein, this document shall govern.

     3.     Administration. The Plan shall be administered by the Compensation
Committee (the “Committee”) of the Board of Directors of the Corporation. The
Committee shall consist of at least two members of the Board of Directors, each
of whom is a “Non-Employee Director” as defined in Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934
(the “1934 Act”), as such Rule may be amended from time to time or any successor
rule thereto. To the extent that it is desired that compensation resulting from
the grant of a particular Option be excluded from the deduction limitation of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
all directors comprising the Committee granting such Option also shall be
“outside directors” within the meaning of Code Section 162(m). The Committee may
establish, subject to the provisions of the Plan, such rules and regulations as
it deems necessary for the proper administration of the Plan, and make such
determinations and take such action in connection therewith, or in relation to
the Plan as it deems necessary or advisable, consistent with the Plan.

     4.     Eligibility. Directors of the Corporation and its Subsidiaries, and
advisory directors of the Regional Advisory Boards established by the
Corporation (collectively, “Directors”), and regular employees of the
Corporation and its Subsidiaries who are key employees, including officers,
whether or not Directors (collectively, “Eligible Employees”) shall be eligible
to participate in the Plan.

 



--------------------------------------------------------------------------------



 



     5.     Shares Subject to the Plan.

               (a) The shares to be issued and delivered by the Corporation
under the Plan are the Corporation’s common shares, $0.01 par value, which may
be either authorized but unissued shares or treasury shares.

               (b) The aggregate number of common shares of the Corporation
which may be issued under the Plan (excluding those previously authorized under
the 1986 and 1991 Plans) shall not exceed forty-five million (45,00,000) shares;
subject, however, to the adjustment provided in Paragraph 14 in the event of
stock splits, stock dividends, exchanges of shares or the like occurring after
the effective date of this Plan. No option may be granted under this Plan, no
Restricted Shares may be allocated under this Plan and no Performance Awards
payable in common stock can be paid under this Plan which could cause such
maximum limit to be exceeded.

               (c) The maximum number of shares with respect to which options
may be granted to any individual during any one year period is 5,400,000.

               (d) Common shares covered by an option which is no longer
exercisable with respect to such shares shall again be available for issuance in
connection with other options granted under this Plan. Common shares repurchased
by the Corporation as provided in Paragraph 12, in respect of which no benefits
of ownership have been received, shall again be available for issuance in
connection with other allocations of Restricted Shares under this Plan.

     6.     Grant of Options. The Committee may from time to time, in its
discretion and subject to the provisions of the Plan, grant options to any or
all Directors and Eligible Employees. With respect to Eligible Employees who are
not subject to the provisions of Section 16 of the 1934 Act or Section 162(m) of
the Code, options may be so granted by the Chief Executive Officer of the
Corporation as the designee of the Committee. Directors and Employees to whom
options have been granted are herein referred to as “Optionees”. Each option
shall be embodied in an “Option Agreement” signed by the Optionee and the
Corporation providing that the option shall be subject to the provisions of this
Plan and containing such other provisions as the Committee may prescribe not
inconsistent with the Plan. Option grants shall specify whether the grant is
made in the Optionee’s capacity as a Director or as an Eligible Employee.

     7.     Terms and Conditions of Option. All options granted under the Plan
shall contain such terms and conditions as the Committee from time to time
determines, subject to the foregoing and following limitations and requirements.

               (a) Form of Option: Incentive Options and Non-Qualified Options
may be granted under this Plan. An “Incentive Option” shall mean an option
granted under this Plan which is designated to be an incentive stock option
under the provisions of Code Section 422; and any provisions elsewhere in this
Plan or in any such Incentive Option which would prevent such options from being
an incentive stock option may be deleted and/or voided retroactively to the date
of the granting of such option, by action of the Committee. A “Non-Qualified
Option” shall mean an option granted under this Plan which is not an incentive
stock option under the provisions of Code

-2-



--------------------------------------------------------------------------------



 



Section 422, and which is exercisable even though there is outstanding an
Incentive Option which was granted before the granting of the Non-Qualified
Option to the same Options. Such Non-Qualified Option shall not be affected by
any actions taken retroactively as provided above with respect to Incentive
Options.

               (b) Option Price: The option price per share of an Incentive
Option and of a Non-Qualified Option granted to a Director shall not be less
than 100% of the fair market value of the Corporation’s common shares, as
determined by the Committee in a manner consistent with the requirements of the
Code for incentive stock options.

               (c) Period within which Options May Be Exercised: The period of
each option shall be fixed by the Committee, but no Incentive Option may be
exercised prior to the expiration of one year after the date of granting the
Incentive Option, and no option, whether an Incentive Option or a Non-Qualified
Option, may be exercised after the expiration of ten years from the date the
option is granted.

               (d) Termination of Option by Reason of Termination of Employment:
Except as otherwise provided in Paragraph 15, or by the Committee, either by
Committee action or by provision in any option or other agreement to which an
Optionee is party, if an Optionee’s employment with the Corporation and its
Subsidiaries terminates for any reason regardless of whether by action of the
Optionee or the Corporation or Subsidiary, all options granted under this Plan
to such Optionee which are not exercisable on the date of such termination of
employment shall terminate immediately. Any remaining options shall terminate if
not exercised before the expiration of the following periods, or at such earlier
time as may be applicable under Paragraph 7(c) above:

                         (i) if the option is a Non-Qualified Option, three
(3) months immediately following such termination of employment (unless the
Corporation deems the termination is for gross misconduct or offense, in which
case the options shall terminate immediately upon termination of employment), if
such termination was not a result of early or normal retirement (as determined
by the chief executive officer of the Corporation), death or if the Optionee is
disabled (as defined in Code Section 422(c)(6) — hereinafter “Disability”) of
the Optionee; or

                         (ii) if the option is an Incentive Option, three
(3) months immediately following such termination of employment (unless the
Corporation deems the termination is for gross misconduct or offense, in which
case the options shall terminate immediately upon termination of employment), if
such termination was not a result of early or normal retirement (as determined
by the chief executive officer of the Corporation), death or Disability of the
Optionee; or

                         (iii) for all options, one (1) year immediately
following the date of early or normal retirement (as determined by the chief
executive officer of the Corporation), death or commencement of Disability, if
the Optionee was an employee of the Corporation and/or any Subsidiary at the
time of his death or the commencement of Disability or for Non-Qualified Options

-3-



--------------------------------------------------------------------------------



 



at such later time as the Committee deems appropriate.

               (e) Termination of Option by Reason of Termination of
Directorship: Upon termination of status as a Director, each Optionee shall have
one (1) year following the date of termination or such later time as the
Committee deems appropriate to exercise options granted and fully vested under
this Plan. Except as provided in Paragraphs 15 and 16 of this Plan, no unvested
option will vest after the date on which Director status terminates.

               (f) Non-transferability; Exceptions: Each option and all rights
thereunder shall be exercisable during the Optionee’s lifetime only by the
Optionee and shall be non-assignable and non-transferable by the Optionee,
except that a Non-Qualified Option may be transferred pursuant to a “domestic
relations order” as defined in Section 414(p)(1)(B) of the Code. In the event of
the Optionee’s death, such options and rights thereunder are transferable by his
will or by the laws of descent and distribution. In the event the death of an
Optionee occurs, the representative or representatives of the Optionee’s estate,
or the person or persons who acquired (by bequest or inheritance) the rights to
exercise his stock options granted under this Plan, may exercise any of the
unexercised options in whole or in part prior to the expiration of the
applicable exercise period, as specified in Paragraph 7(d) above.

               (g) More than One Option Granted to an Optionee: More than one
option, and more than one form of option, may be granted to an Optionee under
this Plan; provided, however, that the aggregate fair market value (determined
as of the time the option is granted) of the shares for which Incentive Options
are exercisable for the first time by any Optionee during any calendar year
(under the Plan and all such plans of the Corporation and any parent or
subsidiary corporation) shall not exceed $100,000 or any other limit established
by the Code. A single option grant may include both an Incentive Option and a
Non-Qualified Option.

     8.     Method of Exercise of Options. An Optionee may exercise a stock
option by delivering an option exercise form to the Committee, and arranging for
the satisfaction of the exercise price and any tax withholding obligation (as
provided in Paragraph 20). The exercise price and tax withholding obligation may
be satisfied (i) by check; (ii) by delivery of common shares of the Corporation
previously owned by the Optionee, valued at fair market value when the option is
exercised, subject to the limits described below, or (iii) through a broker
cashless exercise procedure. Common shares of the Corporation may be delivered
to satisfy the exercise price only if the shares have been held by the Optionee
for at least six months before delivery, and have not been used for another
option exercise during this period. Shares held by an Optionee which formerly
were Restricted Shares may not be used for this purpose until six months have
elapsed after the restrictions under Paragraph 10 have terminated with respect
to such shares. Use of previously owned shares may be effected by actual
delivery of the stock certificates to the Corporation, or by completing an
affidavit available from the Committee affirming that the Optionee owns the
necessary shares and that any applicable holding period has been satisfied. Upon
receipt of the exercise price, the Corporation shall deliver a certificate
representing the common shares acquired upon exercise to the Optionee or, in the
case of a Non-Qualified Option, to such other recipient as directed by the
Optionee. An Optionee wishing to use the cashless exercise procedure is required
to elect to have a broker sell a sufficient number of common shares of the
Corporation to satisfy the

-4-



--------------------------------------------------------------------------------



 



option exercise price. The Optionee may elect to have the broker sell additional
shares to satisfy the tax withholding amount, or sell up to the full number of
shares subject to the option exercise. Following the broker’s delivery to the
Corporation of the proceeds necessary to satisfy the exercise price and the tax
withholding obligation, the Corporation will deliver to the broker the number of
shares previously sold by the broker at the Optionee’s direction, and will
deliver any remaining amount of cash or shares to the Optionee or, in the case
of a Non-Qualified Option, to such other recipient as directed by the Optionee.

     9.     Allocation and Purchase of Restricted Shares.

               (a) The Committee may from time to time, in its discretion and
subject to the provisions of the Plan, allocate common shares to any or all
Directors and Eligible Employees. Common shares allocated under this Paragraph 9
of the Plan are referred to herein as “Restricted Shares.” Directors and
Employees to whom Restricted Shares have been allocated are herein referred to
as “Participants.” Each Participant to whom an allocation of Restricted Shares
has been made shall have the right to purchase such Restricted Shares as herein
provided. Each allocation shall specify whether the Participant has received
such allocation in the Participant’s capacity as a Director or as an Eligible
Employee.

               (b) The Committee shall advise each Participant to whom an
allocation of Restricted Shares has been made in writing of the terms of the
offer, including the number of shares which such person shall be entitled to
purchase, the purchase price per share, and any other terms, conditions and
restrictions relating thereto. The Participant shall have ten (10) days from the
date of the offer to accept such offer. The Committee may, in the exercise of
its discretion, extend the term of any offer. Subject to the express provisions
of the Plan, the Committee shall have the power to make such offer subject to
any terms and conditions it may establish and the offers made to different
persons, or to the same person at different times, may be subject to terms,
conditions and restrictions which differ from each other. Each allocation shall
be embodied in a “Restricted Share Agreement” signed by the Participant and the
Corporation providing that the Restricted Shares shall be subject to the
provisions of this Plan and containing such other provisions the Committee may
prescribe not inconsistent with the Plan.

               (c) The purchase price of the shares offered under this Plan
shall be any lawful consideration established by the Committee in its
discretion. If a Participant elects to purchase Restricted Shares, he shall pay
the purchase price in full, at the principal office of the Corporation, prior to
expiration of the offer. Upon payment of the purchase price, certificates
representing the shares shall be issued to the Participant, which certificates
shall bear an appropriate legend reflecting that such shares are subject to the
restrictions contained in this Plan.

     10.     Restrictions Applicable to Restricted Shares. By purchasing the
Restricted Shares allocated to a Participant under this Plan, the Participant
agrees and consents to the restrictions described in this Plan for a period
determined by the Committee at the time of such allocation, said period referred
to herein as the “Restricted Period.” For the duration of the Restricted Period
(unless the restrictions earlier lapse or are removed by the Committee),
Restricted Shares issued under this Plan shall be held in escrow by Firstar
Bank, N.A., and shall not be transferred,

-5-



--------------------------------------------------------------------------------



 



delivered, assigned, sold, or disposed of in any manner, nor pledged or
otherwise hypothecated. On the last day of the Restricted Period, or upon the
earlier lapse or removal of restrictions, such Restricted Shares shall cease to
be subject to the restrictions under this Paragraph 10 of the Plan.

     11.     Termination of Directorship or Employment During Restricted Period.

               (a) Except as provided in Paragraphs 15 and 16 of this Plan, if a
Director ceases to serve as a Director, the restrictions of Paragraph 10 of this
Plan shall automatically terminate as to that number of the Restricted Shares
owned by the Director which is equal to the total number of such Restricted
Shares multiplied by fraction, the numerator of which is the number of full
months which have elapsed from the date of allocation and the denominator of
which is the number of total months during the Restricted Period. The Director
(or his or her estate, heirs, or legatees) shall be required to resell the
remaining Restricted Shares to the Corporation at a price per share equal to the
original purchase price paid by the Director for such shares, unless the
Committee shall, in its discretion, waive the restrictions under Paragraph 10 as
to any part or all of such remaining Restricted Shares.

               (b) If an Eligible Employee’s employment with the Corporation and
its Subsidiaries terminates because of death, Disability, or retirement after
attaining normal retirement age under the provisions of any retirement plan of
the Corporation or any Subsidiary, the restrictions under Paragraph 10 of this
Plan shall automatically terminate as to that number of the Restricted Shares
owned by such Participant which is equal to the total number of such Restricted
Shares multiplied by a fraction, the numerator of which is the number of full
months which have elapsed from the date of allocation and the denominator of
which is the total number of months during the Restricted Period. The
Participant (or his or her estate, heirs, or legatees) shall be required to
resell the remaining Restricted Shares to the Corporation at a price per share
equal to the original purchase price paid by the Participant for such shares,
unless the Committee shall, in its discretion, waive the restrictions under
Paragraph 10 as to any part or all of such remaining Restricted Shares.

               (c) If employment with the Corporation and its Subsidiaries
terminates during the Restricted Period for any reason regardless of whether by
action of the Eligible Employee or the Corporation or Subsidiary other than by
reason of death, Disability, or retirement after attaining normal retirement age
under the provisions of any retirement plan of the Corporation or its
Subsidiaries, such Participant shall be required to resell all of the Restricted
Shares to the Corporation at a price per share equal to the original purchase
price paid by the Participant for such shares, unless the Committee shall, in
its discretion, waive the restrictions under Paragraph 8 as to any part or all
of the Restricted Shares.

     12.     Resale of Restricted Shares. In the event a Participant is required
to resell Restricted Shares to the Corporation as the result of the termination
of the Participant’s directorship or employment as described in Paragraph 11,
the Corporation by written notice to the Participant shall specify a date not
less than five nor more than ten days from the date of such notice to consummate
the purchase and sale of such Restricted Shares at the principal office of the
Corporation. The Participant shall deliver to the Corporation certificates
representing such Restricted Shares, duly

-6-



--------------------------------------------------------------------------------



 



endorsed and in proper form for transfer, and upon the receipt of such share
certificates, the Corporation shall deliver to the Participant a check in the
amount of the purchase price. If the Participant fails to deliver the share
certificates to the Corporation at the time specified in such notice, the
Corporation may deposit the purchase price with the Treasurer of the
Corporation, and thereafter the shares shall be deemed to have been transferred
to the Corporation and the Participant, despite his failure to deliver the share
certificates, shall have no further rights as a stockholder of the Corporation.
In such event, the Treasurer of the Corporation shall continue to hold the
purchase price for such shares and shall make payment thereof, without interest,
upon delivery of the share certificates to the Corporation.

     13.     Performance Awards. The Committee may, from time to time, in its
discretion and subject to the provisions of the Plan, provide an incentive
opportunity (“Performance Awards”) to any or all Directors and Eligible
Employees based on achievement by the Corporation for any calendar year or other
period chosen by the Committee. Each Performance Award shall be embodied in a
“Performance Award Agreement” signed by the Participant and the Corporation
providing that the Performance Award shall be subject to the provisions of this
Plan and containing such other provisions as the Committee may prescribe not
inconsistent with the Plan. The Committee will determine, in its sole
discretion, the performance targets and whether Performance Awards should be
payable in the form of the Corporation’s common shares or cash. If the Eligible
Employee requests, prior to the date on which payment of the Performance Award
is to be made, that such payment not be made until termination of employment by
such Eligible Employee, then the Committee shall consider and act upon such
request promptly. If no request is made by such Eligible Employee, the payment
shall be made in the time period chosen by the Committee.

     14.     Share Adjustments. In the event there is any change in the
Corporation’s common shares resulting from stock splits, stock dividends,
combinations or exchange of shares, or other similar capital adjustments,
equitable proportionate adjustments shall be made by the Committee in (a) the
number of shares available for option and issuance under this Plan, (b) the
number of shares subject to options granted under this Plan, and (c) the option
price of optioned shares.

     15.     Merger, Consolidation, or Sale of Assets or Change of Control.
Except as otherwise provided in any Option Agreement, Restricted Share
Agreement, Performance Award Agreement or other agreement approved by the
Committee to which any Director or Eligible Employee is a party, in the event
the Corporation shall engage in a Change of Control, as defined in this
Paragraph 15, each option, Restricted Share and Performance Award held by (a) a
Director; or (b) an Eligible Employee if the employment of the Eligible Employee
is terminated by the Corporation immediately following such Change of Control
due to business needs resulting from the Change of Control, and not for
documented performance or conduct reasons, consistent with written policies of
the Corporation: shall, without regard to any vesting schedule, restriction or
performance target, automatically become fully exercisable or payable, as the
case may be, immediately prior to such Change of Control in the case of a
Director and as of the date of such termination in the case of an Eligible
Employee. Options and restricted shares granted under this Plan shall continue
as provided in Paragraph 17.

-7-



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, a Change of Control of the Corporation
shall mean:

               (a) The acquisition by any individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act” a (“Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then outstanding shares of common stock of the Corporation (the
“outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the company,
or (iv) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i),(ii), and (iii) of subsection (c) of this
Paragraph 15; or

               (b) Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

               (c) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i), all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the Corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of, respectively, the then outstanding shares of common stock of the
Corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board

-8-



--------------------------------------------------------------------------------



 



of directors of the Corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

               (d) Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

     16.     Termination of Directorship with 10 years of Service. Except as
otherwise provided in any Option Agreement, or other Agreement approved by the
Committee to which a Director is a party, in the event a Director ceases to
serve as a Director with the Corporation, after having served as a Director for
at least ten (10) years, each option and/or performance award shall, without
regard to any vesting schedule, restriction or performance target, automatically
and immediately become fully exercisable or payable, as the case may be, and any
remaining restrictions under Paragraph 10 shall cease, immediately prior to such
termination.

     17.     Amendment or Termination. The Board of Directors of the Corporation
may terminate this Plan at any time, and may amend the Plan at any time or from
time to time, without obtaining any approval of the Corporation’s stockholders,
except that the Plan may not be amended (a) to increase the aggregate number of
shares issuable under the Plan for incentive stock options (but not nonqualified
stock options and excepting proportionate adjustments made under Paragraph 14 to
give effect to stock splits, etc); (b) to change the option price of optioned
stock (excepting proportionate adjustments made under Paragraph 14); (c) to
change the requirement that the option price per share of common stock covered
by an incentive stock option (but not a nonqualified stock option) granted under
this plan not be less than 100% of the fair market value of the Corporation’s
common stock on the date such option is granted; (d) to extend the time within
which options may be granted or the time without which a granted option may be
exercised; or (e) to change, without the consent of the Optionee (or the
Optionee’s, or the Optionee’s estate’s, legal representative), any option
previously granted to him or her under the plan. If the Plan is terminated
following a Change in Control as defined in Paragraph 15 of this Agreement or
for any other reason, any unexercised option shall continue to be exercisable in
accordance with its terms and the terms of this Plan, consistently with
Section 424(a) of the Internal Revenue Code, which provides for a conversion of
an existing option to an option to acquire stock in the Business Combination at
the ratio of fair market price to option price immediately before the Change in
Control and Restricted Shares shall continue to be subject to the terms of this
Plan (subject to conversion to Restricted Shares of the Business Combination at
the same ratio of fair market price to option price immediately before the
Change in Control) for the duration of the Restricted Period.

     18.     Corporation Responsibility. All expenses of this Plan, including
the cost of maintaining records, shall be borne by the Corporation. The
Corporation shall have no responsibility or liability (other than under
applicable Securities Acts) for any act or thing done or left undone with
respect to the price, time, quantity, or other conditions and circumstances of
the purchase of shares under the terms of the Plan, so long as the Corporation
acts in good faith.

     19.     Implied Consent of Optionees and Participants. Every Optionee, by
his or her acceptance of an option under this Plan, and every Participant, by
his or her acceptance of an

-9-



--------------------------------------------------------------------------------



 



allocation of Restricted Shares under this Plan, and every Director and Eligible
Employee, by his or her acceptance of a Performance Award under this Plan, shall
be deemed to have consented to be bound, on his or her own behalf and on behalf
of his or her heirs, assigns, and legal representatives, by all of the terms and
conditions of this Plan.

     20.     No Effect on Director or Employment Status. The fact that a
Director or Eligible Employee has been granted an option, has been allocated
Restricted Shares or awarded a Performance Award under this Plan shall not limit
or otherwise qualify the right of the Corporation or any Subsidiary to terminate
such person’s directorship or employment at any time.

     21.     Tax Withholding. The Corporation shall be entitled to deduct from
any payment to be made by it under this Plan, or to otherwise require, prior to
the issuance or delivery of any shares or the payment of any cash to a Director
or Eligible Employee, payment by the Director or Eligible Employee of all
applicable Federal, state, local or other taxes required by law to be withheld.
The Committee may permit, in accordance with any applicable administrative rules
established by it, a Director or Eligible Employee to satisfy this withholding
obligation by (i) directing the withholding from any payment of common shares by
the Corporation, or (ii) delivering to the Corporation, common shares having a
fair market value, on the date of payment, equal to the amount of such taxes.
Any fraction of a share required to satisfy such tax obligation shall be
disregarded and the amount due shall be paid instead in cash by the Director or
Eligible Employee.

     22.     Compliance with Securities Laws. Options granted and shares issued
by the Corporation pursuant to this Plan shall be granted and issued only in
full compliance with all applicable securities laws, including laws, rules and
regulations of the Securities and Exchange Commission and applicable state Blue
Sky laws. With respect thereto, the Committee may impose such conditions on
transfer, restrictions and limitations as it may deem necessary and appropriate
to assure compliance with such applicable securities laws.

     23.     Duration and Termination of the Plan. The Plan became effective as
of December 10, 1996, was amended effective as of December 8, 1998 and was
assumed by the Corporation as of February 27, 2001. No option shall be granted
and no allocation of Restricted Shares shall be made under the Plan subsequent
to December 9, 2006.

U.S. Bancorp. .SIP

-10-